DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of cancer, does not reasonably provide enablement for the prevention of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to implement the invention commensurate in scope with these claims. 
Claim 19 is drawn to a method of treatment or prevention of cancer in a mammal, the method comprising administering to the mammal one or more T cells from the isolated T cell population of claim 17 in an amount effective to treat or prevent cancer in the mammal. The disclosure states that “the terms ‘treat,’ and ‘prevent’ as well as words stemming therefrom, as used herein, do not necessarily imply 100% or complete treatment or prevention” and that “’prevention’ can encompass delaying the onset or recurrence of the disease, or a symptom or condition thereof” [0097]. 
	The disclosure does not define how one of ordinary skill in the art, would select individuals from the population as being able to benefit from the disclosed treatment as a preventative measure beyond stating that the patient would be one who “one of ordinary skill in the art recognizes as having a potential benefit or therapeutic effect” [0097]. The prior art also does not define how a skilled artesian would select individuals to treat with the T cells as a preventative measure. In its broadest reasonable interpretation, the patient population could encompass the entire world population; that is, every living person could benefit from a method of preventing cancer. A Google search for cancer prevention close to the effective filing date of the claimed invention teaches preventative measures such as the following:

Emmons, K. M., et al (Mar 2017) Realizing the Potential of Cancer Prevention — The
Role of Implementation Science N Engl J Med 376(10); 986-990. Emmons et al. teaches risk
modifiers that can be used in the prevention of cancer including cigarette smoking, BMI ratios,
lack of physical activity, fruit intake, vegetable intake, screening for colon cancer,
mammography, pap test, HPV vaccination, and HBV vaccination (Table 1).

Cuzick, J. (Aug 2017) Preventive therapy for cancer Lancet Oncol 18; e472- e482. Cuzick
teaches the use of therapeutic preventative measures in addition to weight control and physical
activity, such as low-dose aspirin for adults without the risk of hypertension or gastrointestinal
bleeding, universal HPV vaccination, and other therapies such as anti-oestrogen drugs for breast
cancer prevention targeting high-risks groups to “maintain a favorable benefit-risk ratio”
(abstract). While Cuzick is identifying therapeutic regimens to prevent cancer the article also teaches “the balance of risks and benefits is inherently more challenging for preventative than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventative treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of the cancer is not quantifiable at an individual level, whereas all those treated will incur a risk of side-effects which are identifiable on an individual basis” (page e472, left column, paragraph 2).

These teachings not only fail to provide adequate guidance for the use of adoptive cell therapy for preventing cancer, but they also teach the difficulties in preventing cancer with therapeutic methods. Additionally, there are no working examples in the instant disclosure drawn to the prevention of cancer and such an assertion is beyond the scope of the instantly claimed invention. 
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to determine which individuals could benefit from the method disclosed in the invention as a preventative step, with no guarantee that the individual would have developed cancer without the treatment. In addition, the individual would possibly have to suffer side effects from the treatment with no assurance of the necessity of the treatment.
Claim 20 is rejected due to its dependency on claim 19.

	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is currently dependent on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188119 A1 (BlueBird Bio, Inc) 10 DEC 2015 in view of Hernandez, G., et al (2011) A novel cardioprotective p38-MAPK/mTOR pathway Exp Cell Res 317(20); 2938-2949.

Regarding claim 1, Bluebird teaches a method of producing an isolated population of T cells for adoptive cell therapy (abstract, “the invention provides methods of T cell manufacturing that result in adoptive T cell immunotherapies with improved survival, expansion, and persistence in vivo”; page 2, lines 12-14, “a method for manufacturing T cells comprising: (a) isolating a population of T cells, e.g., tumor infiltrating cytotoxic T lymphocytes (TIL) from a subject”). 
Bluebird teaches that the method comprises culturing isolated T cells having antigen specificity for a cancer antigen in vitro (page 2, line 16, “culturing the T cells to proliferate”; page 40, lines 19-21, “T cells modified to express an engineered TCR or CAR contemplated herein may be referred to as, ‘antigen-specific redirected T cells’”; page 80, lines 17-18, “t cells are modified to express an engineered TCR or CAR that targets cancer cells that express a target antigen”; page 28, lines 5-6, “T cells are isolated from an individual and modified without further manipulation ex vivo or in vitro”).
Bluebird further teaches that the T cells are cultured in the presence of an inhibitor of the AKT/mTOR pathway (page 2, lines 12-20). 
Bluebird teaches that “the terms ‘mTOR inhibitor’ or ‘agent that inhibits mTOR’ refers to a nucleic acid, peptide, compound, or small organic molecule that inhibits at least one activity of an mTOR protein” (page 35, lines 24-26). Bluebird further teaches that “inhibition of mTORC1 and/or mTORC2 activity can be determined by a reduction in signal transduction of the P13K/Akt/mTOR pathway. A wide variety of readouts can be used to establish a reduction of the output of such signaling pathway. Some non-limiting exemplary readouts include… (3) a decrease in phosphorylation of signaling molecules downstream of mTOR, including but not limited to ribosomal S6” (paragraph bridging pages 35 and 36). 
Bluebird, however, does not teach that the T cells are cultured in the presence of a p38 mitogen activated protein kinase (p38 MAPK) inhibitor.
Hernandez studied mechanisms regulating activation of mTOR and the consequences of that activation in the ischemic heart (abstract). Hernandez teaches a novel oxidant stress-activated pathway regulating mTOR that is critically dependent on p38-MAPK and Akt. Stating that “this novel p38-regulated pathway signals downstream through REDD1, Tsc2, and 14-3-3 proteins to activate mTOR.” (abstract). Hernandez further teaches that it was reported that p38 activates mTOR in response to oxidant stress in the A547 cancer cell line and that this was a surprising finding on two fronts: 1) mTOR is typically inhibited by stressors, and 2) p38 had never been implicated in regulation of mTOR (page 2, paragraph 2). 
Hernandez teaches that “importantly, activation of mTOR, as determined by ribosomal S6 protein phosphorylation, was markedly reduced when p38 activity was inhibited by three unrelated small molecule inhibitors, SB202190, SB239063 (a third generation p38 inhibitor)…, and VX-702. This same result was obtained when p38 levels were depleted using siRNA strategies. To our knowledge, these data demonstrate for the first time that p38 is a central regulator of the mTOR pathway” (page 5, paragraph 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a p38 MAPK inhibitor as taught by Hernandez as the mTOR inhibitor in the method taught by Bluebird. A skilled artesian would have recognized that a p38 MAPK inhibitor could be used for this purpose, as Hernandez teaches the marked reduction in mTOR with the use of p38 MAPK inhibitors. Furthermore, Hernandez measured the reduction in mTOR caused by the p38 MAPK inhibitors using a marker that is disclosed by Bluebird for identifying mTOR inhibitors for use in the invention.

Regarding claim 2, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches introducing a nucleic acid encoding a chimeric antigen receptor (CAR) into the T cells in the presence of a p38 MAPK inhibitor and under conditions to express the CAR by the T cells (page 2, lines 21-30, “method for manufacturing T cells comprising: (a) activating a population of T cells and stimulating the population of T cells to proliferate; wherein activation and stimulation steps are performed in the presence of an inhibitor of AKT/mTOR pathway; (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR); (c) culturing the transduced T cells to proliferate”; page 85, lines 1-3, “genetically modifying said immune effector cells with a vector comprising a nucleic acid encoding an engineered TCR or CAR as contemplated herein”).  

Regarding claim 3, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches introducing a nucleic acid encoding an exogenous T cell receptor (TCR) into the T cells in the presence of a p38 MAPK inhibitor and under conditions to express the TCR by the T cells (page 2, lines 21-30, “method for manufacturing T cells comprising: (a) activating a population of T cells and stimulating the population of T cells to proliferate; wherein activation and stimulation steps are performed in the presence of an inhibitor of AKT/mTOR pathway; (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR); (c) culturing the transduced T cells to proliferate”; page 85, lines 1-3, “genetically modifying said immune effector cells with a vector comprising a nucleic acid encoding an engineered TCR or CAR as contemplated herein”).  

Regarding claim 4, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that the T cells are tumor infiltrating lymphocytes (page 2, lines 13-14, “isolating a population of T cells, e.g., tumor infiltrating cytotoxic T lymphocytes (TIL), from a subject”).

Regarding claim 5, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Hernandez teaches p38 MAPK activity was inhibited by three unrelated small molecule inhibitors including SB202190, SB239063, and VX-702, and that the same result was obtained with p38 levels were depleted using siRNA strategies (page 5, paragraph 5). 
Instant application [0048] teaches that examples of pharmacological p38 MAPK inhibitors include SB202190, and SB239063. Based on this teaching, the use of SB202190 and SB239063 by Hernandez is anticipated to meet the limitation of pharmacological inhibitor.

Regarding claim 6, Bluebird in view of Hernandez teaches the method of claim 5 as discussed above. 
Hernandez further teaches that the pharmacological p38 MAPK inhibitor is SB202190 or SB239063 (page 5, paragraph 5).

Regarding claim 7, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Hernandez teaches p38 MAPK activity was inhibited by three unrelated small molecule inhibitors including SB202190, SB239063, and VX-702 (protein inhibitors), and that the same result was obtained with p38 levels were depleted using siRNA strategies (page 5, paragraph 5).

Regarding claim 8, Bluebird in view of Hernandez teaches the method of claim 7 as discussed above. 
Hernandez teaches that p38 MAPK activity was inhibited by small molecule inhibitors and that the same result was obtained when p38 levels were depleted using siRNA (small interfering RNA) strategies (page 5, paragraph 5), which is an RNA interference (RNAi) agent.

Regarding claim 9, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches culturing the T cells in the presence of interleukin-2 (IL-2), interleukin-7 (IL-7), interleukin-15 (IL-15, or interleukin-12 (IL-12) or a combination of two or more of the foregoing (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 31, lines 24-29, “conditions appropriate for T cell culture include an appropriate media… and one or more factors necessary for proliferation and viability including, but not limited to serum…, interleukin-2 (IL-2),… IL-7,…IL-12, IL-15”).

Regarding claim 10, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that the T cell population produced according to the method are CD8+ (page 15, lines 28-30, “immune effector cells contemplated herein are T lymphocytes, in particular cytotoxic T cells (CTLs; CD8+ T cells)…”).

Regarding claim 11, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that “the resulting T cell compositions are enriched in developmentally potent T cells that have the ability to proliferate and express one or more of the following biomarkers: CD26L…” (page 23, lines 12-15) and that “compositions of the present invention comprise an amount (of) modified T cells manufactured by the methods contemplated herein… the pharmaceutical T cell compositions comprises potent T cells having one or more, or all of the following markers: CD62L…” (page 72, lines 28-32).
Furthermore, in studies conducted by Bluebird, T cells treated with inhibitors of the AKT/mTOR pathway showed significant increases in CD62L expression (page 87, lines 6-9).

Regarding claim 12, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches that that the population of T cells produced according to the method provides  an increase in any one or more of:
(i) persistence upon in vivo transfer (abstract), 
(ii) proliferation upon in vivo transfer (abstract), 
(iii) trafficking to tumor site(s) upon in vivo transfer (page 80, lines 17-22); 
(iv) antitumor activity upon in vivo transfer (page 15, lines 10-12), 
(vii) proportion of T cells with a central memory T cell phenotype (page 27, lines 28-31). 
Bluebird further teaches that the activating and stimulating steps performed in the presence of the inhibitor results in maintaining proliferation of the T cells compared to the proliferation of T cells that were activated and stimulated in the absence of the inhibitor (page 2, lines 17-20).

Regarding claim 13, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches culturing the T cells in the presence of one or more non-specific T cells stimuli, one or more cytokines, and the p38 MAPK inhibitor (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 31, lines 24-29, “conditions appropriate for T cell culture include an appropriate media… and one or more factors necessary for proliferation and viability including, but not limited to serum…, interleukin-2 (IL-2),… IL-7,…IL-12, IL-15”; page 2, lines 16-18, “culturing the T cells to proliferate; wherein the activating and stimulating steps performed in the presence of the inhibitor of the P13K/AKT/mTOR pathway results in maintaining proliferation”).

Regarding claim 14, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above.
Bluebird further teaches that expanding the number of T cells in the presence of the p38 MAPK inhibitor comprises culturing the cells for approximately 14 days in the presence of the inhibitor (page 31, line 19, “the T cell composition may be cultured for 14 days”).

Regarding claim 15, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above. 
Bluebird further teaches that the non-specific T cell stimuli are one or more of anti-CD3 antibodies and anti-CD28 antibodies (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies”).

Regarding claim 16, Bluebird in view of Hernandez teaches the method of claim 13 as discussed above. 
Bluebird further teaches that the cytokine is IL-2 (page 24, lines 28-32, “further propagated to increase the number of the modified T cells in addition to cell activation using anti-CD3 antibodies and or anti-CD28 antibodies and IL-2, IL-7, and/or IL-15”; page 87, lines 4-9, “T cells cultured with IL-2 in vitro have been shown to reduce CD62L expression and therefore correlate with reduced anti-tumor potency of tumor-specific T cells. Surprisingly, the present inventor has discovered that the AKT inhibitor MK-2206 significantly increases CD62L expression at all concentrations of MK-2206 tested after seven days of culture in the presence of IL-2”).

Regarding claim 17, Bluebird in view of Hernandez teaches the method of claim 1 as discussed above. 
Bluebird further teaches an isolated population of T cells produced by the method (page 72, lines 28-29, “compositions of the present invention comprise an amount of modified T cells manufactured by the methods contemplated herein”; page 73, lines 22-24, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised”).

Regarding claim 18, Bluebird in view of Hernandez teaches the isolated population of T cells of claim 17 as discussed above. 
Bluebird further teaches that the cells can be included in a pharmaceutical composition comprising the T cells and a pharmaceutically acceptable carrier (page 73, lines 22-24, “compositions comprising the cells activated and expanded as described herein may be utilized in the treatment and prevention of diseases that arise in individuals who are immunocompromised”; page 73, lines 32-33, “pharmaceutical compositions comprising modified T cells contemplated herein may further comprise buffers such as neutral buffered saline, phosphate buffered saline…”; page 73, lines 29-31, “pharmaceutical compositions contemplated herein comprise an amount of genetically modified T cells, in combination with one or more pharmaceutically or physiological acceptable carriers, diluents, or excipients”).

Regarding claim 19, Bluebird in view of Hernandez teaches the isolated population of T cells of claim 17 as discussed above. 
Bluebird further teaches that the method comprises administering to the mammal one or more T cells from the population of T cells in an effective amount to treat cancer in the mammal (page 9, lines 3-5, “a method of treating a cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a T cell composition contemplated herein”; page 19, lines 5-10, “the term ‘therapeutically effective amount’ includes an amount that is effective to ‘treat’ a subject (e.g., a patient). When a therapeutic amount is indicated, the precise amount of the compositions of the present invention to be administered can be determined by a physician with consideration of individual differences in age, weight, tumor size, extent of infection or metastasis, and condition of the patient (subject)”).

Regarding claim 20, Bluebird in view of Hernandez teaches the method of claim 19 as discussed above. 
Bluebird further teaches that the T cells are autologous to the mammal (page 25, line 20, “T cells may be autologous/autogeneic (‘self’)”).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:
Xu, Y., et al (2014) Emerging roles of the p38 MAPK and PI3K/AKT/mTOR pathways in oncogene-induced senescence Trends Biochem Sci 39(6); 268-276. 
Xu studied oncogene-induced senescence (OIS), a tumor-suppressing response that must be disrupted for cancer to develop, and provides a review into mechanistic insights of OIS. The review focuses on recent advances in understanding the roles of the p38 MAPK and P13K/AKT/mTOR pathways. Xu teaches that these studies indicate that IOS is mediated by an intricate signaling network and that further delineation of this network may lead to development of new cancer therapies targeting OIS (abstract). 

Cully, M., et al (2010) A Role for p38 Stress-Activated Protein Kinase in Regulation of Cell Growth via TORC1 Molecular and Cellular Biology 30(2); 481-495.
Cully studied target or rapamycin (TOR) complex 1 (TORC1) signaling pathways teaching that they are a critical regulator of translation and cell growth. Cully teaches that p38 is an important positive regulator of TORC1 in mammalian systems in response to certain stresses and growth factors (abstract). Cully further teaches that activation of the TORC1 pathway leads to increased protein translation, increased cell size, and increased proliferation, making this pathway an important target for emerging cancer therapies. 

Hayakawa, M., et al (2017) Loss of Functionally Redundant p38 Isoforms in T Cells Enhances Regulatory T Cell Induction The Journal of Biological Chemistry 292(5); 1762-1772.
Hayakawa studied p38 isoforms p38α and p38β and their relation to mTOR signaling and T cell engagement and expression. Hayakawa teaches that mice with T cells simultaneously lacking p38α and p38β displayed lymphoid atrophy and elevated Foxp3+ regulatory T cell frequencies. Hayakawa further teaches that double deficiency of p38α and p38β in naïve CD4+ T cells resulted in an attenuation of MAPK-activated protein kinase (MK)-dependent mTOR signaling after T cell receptor engagement, and enhanced their differentiation into regulatory T cells under appropriate inducing conditions. Hayakawa teaches that pharmacological inhibition of the p38-MK-mTOR signaling module produced similar effects, revealing potential for therapeutic applications (abstract). Hayakawa teaches the role of the p38α/β-MK2/3-mTOR cascade and that pharmacological agents interfering with this multilayered protein kinase module may improve the efficiency of generating or expanding Treg cells ex vivo for adoptive cell transfer therapy (page 1767, right column, paragraph 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                     
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647